Citation Nr: 0303113	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of injuries of the feet.  


(The issues of entitlement to service connection for 
residuals of injuries to the feet and for a chronic skin 
infection or disease of the nails of the feet will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Regional 
Office (RO) in Detroit, Michigan.  The RO denied reopening 
the previously denied claim of service connection for 
residuals of injuries to the feet, and denied entitlement to 
service connection for mycotic nails.

The veteran and his son provided oral testimony before the 
undersigned Member of the Board in October 2002, a transcript 
of which has been associated with the claims file.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000; Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103,  5103A, 
5107 (West Supp. 2002).  

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the service 
connection claims pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
the issues of entitlement to service connection for residuals 
of injuries to the feet and entitlement to service connection 
for a chronic skin infection or disease of the nails of the 
feet.  

As there remains additional development of the service 
connection claims, discussion of the Board's duty to assist 
in light of the VCAA is premature at this time.  
Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence claims, 
given the favorable disposition of that issue as decided 
herein.


FINDINGS OF FACT

1.  In May 1946 the RO denied entitlement to service 
connection for residuals of injuries to the feet, and the 
decision became final.  

2.  The evidence received since the RO's May 1946 decision 
bears directly and substantially upon the issue of 
entitlement to service connection for residuals of injuries 
to the feet and by itself, or in connection with the evidence 
previously of record, is significant and must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the May 1946 determination wherein 
the RO denied the claim of entitlement to service connection 
for residuals of injuries to the feet is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record prior to the May 1946 decision 
included the veteran's service medical records (SMRs) which 
show that he was seen in February 1945 for bilateral foot 
complaints.  Metatarsalgia of the feet was noted.  X-ray of 
the right foot was negative.  X-ray of the left foot showed a 
benign "sub-ungual" exostosis beneath the nail of the great 
toe.  A May 1946 discharge examination report includes a 
medical history of "A MARCH FRACTURE OF FEET, OCT. 1944."  
Examination of the feet showed no abnormality.  

The veteran filed a claim for compensation benefits for 
disorders of the feet at time of discharge from service.  In 
the May 1946 denial of the claim for service connection, the 
RO noted that the evidence did not establish that the veteran 
had a foot disorder.  Although the veteran reported foot 
problems, the preponderance of the evidence did not reflect a 
disorder that had its origins in service.  

The evidence submitted since the May 1946 previous RO denial 
of service connection for residuals of foot injuries is 
reported in pertinent part below.  

Private records dated from 1989 through 2001 have been added 
to record and show numerous disabilities associated with the 
feet.  For example, the veteran has been treated for a medial 
malleolus fracture, calluses of the feet, and metatarsalgia, 
as well as numerous disorders associated with the skin and 
nails.  

The veteran and his son provided oral testimony before the 
undersigned Member of the Board sitting at the RO in October 
2002, a transcript of which has been associated with the 
claims file.  The testimony was essentially consistent with 
contentions presented on appeal.




Criteria

New and Material Evidence

A determination on a claim by the RO of which the claimant is 
properly notified is final if an appeal is not perfected.  38 
C.F.R. §§  20.1103, 20.302 (2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 6105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).




The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (2002).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet App 312 (1999); Evans, supra.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).


In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
United States Court for the Federal District (CAFC) decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment. 66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002);  38 C.F.R. § 3.303 
(2002)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

The final May 1946 RO decision establishes that the claim was 
denied on the basis that no residuals of injuries to the feet 
were shown at the time of the most recent examination 
(service discharge report dated in May 1946).  

The competent and probative evidence of record at the time of 
the May 1946 decision included the SMRs.  These records 
reflect that although the veteran complained of bilateral 
foot problems in 1945 and march fractures from 1944 were 
noted at time of discharge examination, the evidence of 
record did not show a foot disorder of service origin as no 
abnormality was seen at time of discharge.  

The record subsequent to the May 1946 decision includes 
private records dated from 1989 which reflect numerous 
disorders of the feet.  The veteran has related these 
problems to his active service through statements and 
testimony at a personal hearing.  

It is noted that the record at the time of the 1946 decision 
did not include a current diagnosis of a chronic foot 
disorder.  The postservice diagnoses of foot disorders were 
not of record at the time of the previous determination, and 
the substance of these clinical findings are not merely 
cumulative of evidence already of record.  Presuming the 
credibility of this record, as required under Justus, supra, 
it is significant enough that it must be considered to decide 
the merits of the claim, as it bears directly on the issue of 
etiology.  Anglin, supra.

Therefore, the Board finds that the evidence submitted since 
the previous decision contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability.  Hodge, supra.

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of injuries to the feet, the appeal is granted to 
this extent.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

